DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.
 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joh Holman on September 7, 2022.

The application has been amended as follows: 

Claim 1: A biphasic topical product comprising a mixture of hydroxy acids, trichloroacetic acid and bioactive substances with non-exfoliating activity, wherein the biphasic topical product comprises a hydrophilic phase and a lipophilic phase floating on the hydrophilic phase, the bioactive substances with non-exfoliating activity comprising a mixture of vitamins and amino acids, wherein the hydrophilic phase has a pH between 1 and 2.5 with a tolerance of 0.5 and comprises: tartaric acid at a final concentration by weight of 2% to 15%, citric acid at a final concentration by weight of 0.3% to 5%, salicylic acid at a final concentration by weight of 0.5% to 14%, lactobionic acid at a final concentration by weight of 3% to [[10]] 13%, and trichloroacetic acid at a final concentration by weight of 5% to 60%, based on the weight of the hydrophilic phase, and wherein the lipophilic phase further comprises at least one wetting and emollient agent selected from isopropyl-myristate and isopropyl-palmitate, and petrolatum oil.

Claims 5: The topical product according to claim 1, wherein the hydrophilic phase further comprises gamma-amino-butyric acid (GABA) or dimethylaminoethanol.

Claim 8: The topical product according to claim 1, wherein the tartaric acid is present at a final concentration by weight of 3% to 12%, the citric acid is present at a final concentration by weight of 0.4% to 4%, the salicylic acid is present at a final concentration by weight of 0.75% to 12%, the lactobionic acid is present at a final concentration by weight of 4% to [[13]]10%, and trichloroacetic acid has a final concentration by weight of 7% to 55%, all final concentrations based on the weight of the hydrophilic phase.

Claim 9: The topical product according to claim [[8]] 1, wherein the tartaric acid is present at a final concentration by weight of 4% to 10%, the citric acid is present at a final concentration by weight of 0.5% to 3%, the salicylic acid is present at a final concentration by weight of 1% to 10%, the lactobionic acid is present at a final concentration by weight of 5% to 11%, and trichloroacetic acid has a final concentration by weight of 9% to 50%, all final concentrations based on the weight of the hydrophilic phase.

Claim 16: The topical product according to claim 1, wherein the hydrophilic phase further comprises additives, preservatives, pH adjusters, wetting agents, and rheological modifiers[[,]] selected from viscosifying and gelling agents.

Claim 22: Cancel

Claim 23: Cancel




Declaration

The declaration under 37 CFR 1.132 filed September 1, 2022 is sufficient to overcome the rejection of amended claims 1, 5-6, 8-17, and 20-21 based upon Marion et al. in view of Bruce et al. and others.
The declarant demonstrated that the composition of Marion et al., when modified by the replacement of its fruit acid blend with the acid blend of Bruce et al., does not achieve the required pH. 
The argument that the prior art did not recognize the purported stability observed by the applicant is not persuasive concerning the prior art rejection, given that no claimed structure was linked to the stability and no stability comparison was conducted between a prior art composition.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment to the claims overcomes the rejections over Marion et al. in view of others. Marion et al. teach their composition to have a pH of 5, specifically to confer gentleness during the application of their acid containing composition, because their acid actives are typically associated with skin irritation. The prior art does not motivate a modification of any portion of the composition of Marion et al. to have a pH away from their taught value such that the requirement of the instant composition to have a hydrophilic phase with a pH between 1 and 2.5 with a tolerance of 0.5 would be met. While a combination of several of the claimed acids is taught by Bruce et al., the prior art is insufficient to motivate the modification of their composition such that the instant composition would be rendered obvious. The prior art does not otherwise suggest the claimed combination of components at the required proportions in a biphasic product with a pH as required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615